Order entered June 15, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00361-CV

                          IN THE INTEREST OF N.E., A CHILD


                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF-12-13599-Z

                                          ORDER
       We GRANT appellant Mother’s June 11, 2015 second motion for additional time to file

brief to the extent we ORDER the brief be filed no later than June 19, 2015. Because this

appeal is from an order terminating the parent-child relationship and is accelerated, no further

extensions will be granted.



                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE